Citation Nr: 0216878	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for tennis elbow, left.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for plantar fasciitis, left.

4  Entitlement to an increased initial evaluation in excess 
of 10 percent for carpal tunnel syndrome, left.

5.  Entitlement to an increased (compensable) initial 
evaluation for right calf strain.

(The issue of entitlement to service connection for a 
chronic gastrointestinal disorder to include 
gastroesophageal reflux disorder (GERD) will be the subject 
of a later decision.)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 
1968, and from August 1978 to August 1995.

The veteran filed his initial claim for compensation to 
include the herein considered disabilities at the time of 
separation.  This appeal was brought to the Board of 
Veterans Appeals (the Board) from the initial rating action 
in June 1996 and subsequent revisions since by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues herein concerned with regard to higher 
evaluations all basically arise from the initial rating 
decision which established service connection for the 
disability and assigned the initial disability evaluation.  
In some of these issues, the RO has modified the original 
rating but maintained an effective date from the day 
following separation from service.  Nonetheless, this matter 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a 
grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)); and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
The issues have been characterized accordingly.

Service connection is now in effect for the following: 
bursitis of the left shoulder, currently evaluated as 20 
percent disabling; bursitis of the right shoulder, currently 
evaluated as 20 percent disabling; tennis elbow, left, 
currently evaluated as 10 percent disabling; medial meniscus 
tears, left knee, currently evaluated as 10 percent 
disabling; medial meniscus tears, right knee, currently 
evaluated as 10 percent disabling; plantar fasciitis, left, 
currently evaluated as 10 percent disabling; plantar 
fasciitis, right, currently evaluated as 10 percent 
disabling; hypertension, currently evaluated as 10 percent 
disabling; coronary artery disease, claimed as angiogram and 
angioplasty, as secondary to service-connected hypertension, 
currently evaluated as 10 percent disabling; varicose veins 
of the right lower leg, currently evaluated as 10 percent 
disabling; carpal tunnel syndrome, left, currently evaluated 
as 10 percent disabling; gout, currently evaluated as 
noncompensably disabling; and right calf strain, currently 
evaluated as noncompensably disabling.  

During the course of the current appeal, the grant of 
service connection by the RO for coronary artery disease and 
bilateral knee conditions removed those issues from 
appellate status.  

During the course of the current appeal, in pertinent part, 
the RO also granted increased ratings for service-connected 
left tennis elbow, left plantar fasciitis, and left carpal 
tunnel syndrome, all effective the day following separation 
from service.  Since the current ratings assigned for these 
disabilities are not the maximum available, these issues 
remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

Also during the course of the current appeal, in a VA Form 
21-4138 dated in June 2001, the veteran specifically 
withdrew his appeal on the issues of entitlement to 
increased evaluations for bursitis of the left and right 
shoulders, and gout of the right foot; and entitlement to 
service connection for bilateral hearing loss.  

The veteran confirmed these withdrawals at the personal 
hearing held before a Hearing Officer at the RO in June 
2001, of which a transcript is of record.  Tr.

The Board is undertaking additional notice development on a 
claim of service connection for a gastrointestinal disorder 
including GERD pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  Evidence of record and VA medical opinion reasonably 
associate the veteran's current chronic low back disorder 
with having an inservice origin.

2.  The veteran's left tennis elbow disability is 
consistently no more than mild, manifested by occasional 
pain and essentially normal flexion without stiffness, heat 
or other symptoms.

3.  The veteran's plantar fasciitis, left, is manifested by 
slight injury to the intrinsic muscles of the foot with 
exacerbations of no more than moderate pain on activities 
such as morning arising or on standing more than 3 hours.

4.  The veteran's carpal tunnel syndrome, left, is 
manifested by mild numbness and pain in the left hand and 
mildly decreased pinprick in the distal part of the left 
index finger without motion limitations.

5.  The veteran's right calf strain is manifested by minimal 
complaints of discomfort without demonstrable functional 
impairment or more than slight, if any, disability.

6.  The veteran's left tennis elbow, plantar fasciitis, 
carpal tunnel syndrome and right calf strain disabilities do 
not cause significant problems in, or time off from, his 
work and do not require repeated hospitalizations.  



CONCLUSIONS OF LAW

1.  A chronic low back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for tennis elbow, left, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 
4.59, 4.69, 4.71a, Diagnostic Codes 5299-5206 (2001).

3.  The criteria for an initial evaluation in excess of 10 
percent for plantar fasciitis, left, are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 
4.56, 4.59, 4.69, 4.71a, Diagnostic Codes 5299-5310 (2001).

4.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome, left, are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 
4.59, 4.69, 4.71a, 4.120, 4.123, 4.124, Diagnostic Codes 
8599-8615 (2001).

5.  The criteria for a compensable initial evaluation for 
right calf strain are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Code 5311 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case.  A review of the record 
discloses that the veteran's service medical records from 
both periods of service have been requested and received by 
the RO, and to the extent that such records are available, 
the file appears to be intact.  Additionally, in multiple 
rating decisions, SOC and SSOCs, the RO has informed the 
veteran of the evidence necessary to establish service 
connection for his low back disability as well as increased 
ratings for his other disabilities on appeal.  This has been 
reiterated in correspondence with him as well.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran is presumed 
to have received these notifications.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

Additionally, all reported clinical records are now in the 
file, and the veteran has been afforded entirely adequate VA 
examinations to include detailed and directed opinions with 
regard to the issues at hand.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for his herein claimed disabilities.

In the case of several of the issues at hand, it is recorded 
in the examination reports, particularly in the VA 
assessments conducted over several dates in 1998, that the 
examiner and the veteran agreed that further investigative 
testing was not prudent or necessary until such time as his 
symptoms might become more disabling.   

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim, notified him of the information 
and evidence necessary to substantiate his claim, and has 
delineated the relative responsibilities resting upon him 
and VA for acquiring such information pursuant to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Service Connection
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

In addition, service connection may also be granted for any 
chronic disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a) (2001). This 
regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a). 

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to 
determine credibility in any number of contexts, whether it 
has to do with testimony or other lay or other evidence.  
See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
Generally, lay individuals may not render medical 
conclusions.  The issue rests on whether or not the fact 
asserted is beyond the competence of the person making the 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however, a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  See also Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, op. 
cit.

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  And 
the Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  And it cannot merely discount 
a medical opinion because it may disagree.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

A medical opinion based on an inaccurate factual premise has 
no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993).  The Board must address all relevant medical 
evidence and provide adequate reasons for its evaluation of 
the credibility and weight of the evidence.  Allday v. 
Brown, 7 Vet. App. 517, 527-8 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



I.  Low Back Disorder
Factual Background

It appears that all available service medical records are 
now associated with the file.

Service medical records show that the veteran complained of 
back pain in May 1965.  He was prescribed Robaxin, Darvon, 
hot soaks and Wintergreen.  

The veteran again complained of lower back pain in service 
in early April 1989.  The examiner described a localized 
catch in the left sacroiliac area without radiation.  The 
veteran said that the specific traumatic evident that seemed 
to trigger the back pain involved stooping.  On examination, 
the pelvis was level but there was reversed lordotic 
lumbosacral spine curve.  He had a positive left seated 
flexion test, a positive lumbar spring test, and a negative 
left standing flexion test.  There were increased findings 
on extension movements.  The examiner assessed left on right 
backward sacral torsion with associated sacroiliac lumbar 
dysfunction.  He was instructed in various regimens but 
declined pain medications.  

The veteran was seen again several days later in April 1989 
with similar complaints and similar findings relating to 
back problems.  Diagnosis was pelvic/lumbar sciatic 
dysfunction.  He was instructed in various osteopathic 
techniques.  He returned several days later with continued 
back symptoms which were said be resolving after the three 
week period of symptoms.  

The veteran filed his claim for compensation for his back at 
the time of his separation in 1995.  At that time he 
referenced having also had back pain in 1985, although 
records are not available for that care.  

In his Substantive Appeal in July 1997, the veteran 
referenced having injured his back in service on more than 
one occasion including while doing parachute jumps.  He 
noted that his many other orthopedic problems, for most of 
which he now has service connection, were a result in part 
of this trauma, and that he had more recently reinjured his 
back as well.

On VA orthopedic examinations in August and October 1998, 
the veteran reported that he had had low back problems since 
a parachute jump in October 1965 when he landed on his feet 
but hurt his back.  The veteran stated that he had pain, 
weakness, stiffness, fatigability and lack of endurance of 
his low back.  He took Feldene for multiple joint pain, and 
this helped somewhat.  He also applied heat to his low back 
and would sit in a hot tub as required.  He said that he had 
also had a back problem in service in 1989.  He stated that 
since then, about 30 days a year, he had low back pain of a 
moderate intensity which radiated at times into both legs.  
He denied that the low back pain had any effect on his 
occupation or daily activities.   However, everything took 
longer because of the back pain.  He was now working as an 
intervention supervisor for a mail-in prescription service, 
a sedentary job which did not require any lifting.

On examination, straight leg raising was negative.  Range of 
motion of the lumbar spine was flexion of 0 to 60 degrees 
(normal 0-80); extension was 0 to 15 degrees (normal 0-20); 
lateral bending was 0 to 20 degrees (normal 0-35 degrees); 
and rotation was 0 to 35 degrees (normal 0-45 degrees).  He 
had pain with flexion, beginning at 45 degrees, extension 
and lateral bending beginning at 10 degrees, and rotation 
beginning at 20 degrees.  There was no significant 
additional limitation due to pain during flare-ups.  There 
was no demonstrated muscle spasm; he had 5/5 muscle 
strength; but there was tenderness to palpation of the 
paraspinous muscles.  A bone scan was normal.  The diagnosis 
was chronic lumbar strain.

The examiner felt that the low back disability's etiology 
was musculoskeletal or due to degenerative changes.  The 
examining physician opined that "the low back pain radiating 
towards the legs is clearly service connected, because it 
comes from the time of the service".

At the personal hearing held in June 2001, the veteran 
testified that he first developed low back pain in service 
and had had it ever since.  Tr. at 6.  Other than the 
jumping incidents in his first tour, he was unaware of any 
particular serious injury in service, but whenever he moved 
in a certain way, he developed the same low back problems.  
Tr. at 6-7.  

Private treatment records show that the veteran takes pain 
and other medications for his back symptoms.

Analysis

The clinical evidence with regard to the veteran's inservice 
back problems may be incomplete.  Nonetheless, it appears 
that all reasonably available service records are now in the 
file.  As the Board noted above, the veteran opted not to 
have some testing at this time.  However, adequate private 
clinical reports are on file, and VA examinations have been 
undertaken, and seeking or arranging for more of either 
would seem to be neither necessary nor productive.  

In any event, there is an entirely adequate and sound basis 
for rendering a final decision on this issue, based on the 
evidence now of record.  In this instance, it is helpful 
that the veteran is a long-time pharmacist as well as a 
physiologist.  This does not automatically cloak him with 
medical expertise, but the veteran unmistakably brings an 
unusual depth, and elements of insight, to the arguments at 
hand, including those espoused at the personal hearing at 
which he testified.

The veteran had documented low back problems in service.  
For a time, he was an Airborne parachute jumper, and 
sustained some inherent trauma in that specialty, as also 
manifested in some of his multiple other service-connected 
disabilities.  Additional inservice back trauma on at least 
one occasion involved stooping or twisting.  He received low 
back care on repeated occasions in service.  At separation, 
the veteran filed a claim for back problems, and on the 
initial 1998 VA examinations, an identifiable low back 
disability was determined to exist.   

Important from the standpoint of resolution of this claim, 
is that after examining the veteran and reviewing all of the 
pertinent clinical evidence, there is a specific and defined 
medical opinion of record with regard to the etiology of 
current back complaints.  It was the VA examiner's 
conclusion that the veteran's current chronic low back 
strain is of service origin.  To support that judgment is 
the aggregate clinical evidence plus the veteran's testimony 
and other communications with regard to his back disability, 
all of which the Board finds to be entirely credible.  The 
Board finds no justifiable basis for questioning the 
veteran's credibility, and/or refuting his assessments.  And 
simply disagreeing with a medical opinion is not an ample 
basis for discounting it.  The Board finds no material 
medical or legal basis for questioning the essential 
efficacy of the cited medical expert's opinion.  

Accordingly, the Board finds that a reasonable doubt is 
raised as to the veteran's inservice incurrence of a low 
back disorder.  With this resolved in his favor, service 
connection is warranted for chronic lumbar strain.  


Increased Evaluation
General Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided. 38 C.F.R. § 
4.14 (2001).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

From the outset, with regard to each of the increased rating 
issues below addressed, the Board would note that although 
the issues are all subject to staged ratings, since the 
disorders themselves do not appear to have changed 
significantly during this initial rating period, and the 
evidence consistently relates to the entire period under 
consideration, there is no need for a staged rating under 
Fenderson v. West, op. cit. 



II. Tennis Elbow, Left
Criteria

Under the laws administered by VA, disabilities of the elbow 
and forearm are rated under 38 C.F.R. Part 4, Diagnostic 
Codes 5205 through 5213.  A distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major.  38 
C.F.R. § 4.69 (2001).  

All discussion of the appellant's disability in this case 
relates to his left extremity as being dominant or "major".

Degenerative arthritis (hypertrophic or osteoarthritis), 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of 
involvement of two or more major joints and two or more 
minor joint groups and there is occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, op. cit. at 206-207 (1995).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, 
Plate I.  Full forearm pronation is from 0 to 80 degrees and 
full forearm supination is from 0 to 85 degrees.  Id.

Under Diagnostic Code 5209, a 20 percent rating is warranted 
for residuals of fracture of either elbow joint when there 
is marked cubitus varus or cubitus valgus deformity, or when 
there is an ununited fracture of the head of the radius.  38 
C.F.R. Part 4, Diagnostic Code 5209 (2001).  

Under Diagnostic Code 5211 for the major upper extremity, a 
10 percent rating is warranted for malunion of the ulna with 
bad alignment.  A 20 percent rating is warranted for 
nonunion of the ulna in the lower half.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2001).

Under the applicable criteria of Diagnostic Code 5206, a 
noncompensable rating is warranted when flexion of the major 
forearm is limited to 110 degrees or more.  A 10 percent 
rating requires that flexion be limited to 100 degrees.  A 
20 percent rating requires that flexion be limited to 90 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5206 (2001). 

 A 10 percent rating is warranted when extension of the 
major forearm is limited to 45 degrees.  A 20 percent rating 
requires that extension be limited to 75 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5207 (2001).

Nonunion of the radius and ulna, with a false flail joint, 
warrants a 50 percent rating when the major upper extremity 
is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5210 
(2001).

Under Diagnostic Code 5212 for the major upper extremity, a 
10 percent rating is warranted for malunion of the radius 
with bad alignment.  A 20 percent rating is warranted for 
nonunion of the radius in the upper half.  38 C.F.R. § 
4.71a, Diagnostic Code 5212.

Under Diagnostic Code 5213 for the major upper extremity, 
limitation of supination of the forearm to 30 degrees or 
less warrants a 10 percent rating.  Limitation of pronation 
of the forearm warrants a 20 percent rating if motion is 
lost beyond the last quarter of the arc and the hand does 
not approach full pronation.  Bone fusion with loss of 
supination and pronation of the forearm warrants a 20 
percent rating if the hand is fixed near the middle of the 
arc or in moderate pronation.  38 C.F.R. §§ 4.71a, 
Diagnostic Code 5213 (2001).

The veteran's left elbow may also be rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  That provision 
provides that tenosynovitis is to be rated on the basis of 
limitation of motion of the affected part.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent rating, limitation of flexion of the major forearm 
to 55 degrees warrants a 40 percent rating; and limitation 
of flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  Id.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating under DC 
5207.  Limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating.  Id.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  Id.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation under Diagnostic Code 
5213.  Limitation of pronation of the forearm of the major 
upper extremity warrants a 20 percent evaluation if motion 
is lost beyond the last quarter of the arc and the hand does 
not approach full pronation.  Id.  Bone fusion with loss of 
supination and pronation of the forearm of the minor upper 
extremity warrants a 20 percent evaluation if the hand is 
fixed near the middle of the arc or in moderate pronation. 
Id.  A 30 percent evaluation requires that the hand be fixed 
in hyperpronation or supination.  Id.

Factual Background and Analysis

Service clinical records are in the file for comparison.

Postservice treatment records including in February 1996 
from CP, M.D., note ongoing care for tennis elbow including 
prescription of Feldene.

On VA examination in August 1998, the veteran had tenderness 
on palpation over the lateral epicondyle of the left elbow 
without effusion.  He had 5/5 muscle strength and resisted 
wrist extension produced minimal pain in the left 
epicondyle.  He denied having weakness, stiffness, swelling, 
instability, giving way or locking up, fatigability or lack 
of endurance in his left elbow.  When elbow pain flared-up, 
the pain radiated into the forearm and left hand.  He had no 
left elbow swelling.  He used Feldene and tried to do 
exercises at home.  In the past he had received cortisone 
injections.  He could aggravate the problem in racquet 
sports, which he had now stopped, and by repetitive use, but 
lifting did not seem to bother it.

Elbow range of motion was flexion of 0 to 145 degrees 
(normal, and the same as his right elbow).  Diagnosis was 
left elbow lateral epicondylitis.

At the hearing in June 2001, the veteran reported that his 
left tennis elbow bothered him more with weather and 
exertion; that if he did certain movements, it seemed to be 
more irritated.  Tr. at 2.   He said that the Feldene he 
took for other joint problems probably helped his elbow as 
well.   Tr. at 2.

Based on the evidence of record in this case, the Board 
finds that the veteran's left tennis elbow, probably best 
analogized to epicondylitis, is mildly disabling at most, 
with no significant loss of motion including flexion (he has 
0-145 degrees which is normal); and absent other limitations 
with or without pain, a rating in excess of 10 percent is 
not warranted under Code 5206.  

No other schedular provision is equally or more applicable 
as the veteran does not have the X-ray evidence of arthritic 
involvement, or other demonstrated functional limitations, 
by themselves or as hindered by pain, as required for those 
alternatives.  The assignment of the 10 percent current 
rating reflects the resolution of all doubt in his favor, 
and is entirely adequate to compensate the veteran for his 
current disability impairment from left tennis elbow even 
with flare-ups and including manifestations of periodic 
pain.


III.  Plantar Fasciitis, Left
Criteria

Under Diagnostic Code 5310 a noncompensable evaluation may 
be assigned for slight injury to Muscle Group X (intrinsic 
muscles of the plantar or dorsal aspect of the foot).  A 10 
percent evaluation requires moderate injury to the plantar 
intrinsic muscles or either moderate or moderately severe 
injury to the dorsal intrinsic muscles of the foot.  A 20 
percent evaluation requires moderately severe injury to the 
plantar intrinsic muscles or severe injury to the dorsal 
intrinsic muscles of the foot.  A 30 percent evaluation 
requires severe injury to the plantar intrinsic muscles of 
the foot.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection. 38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing 
with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  Id.  Objective findings include minimal 
scarring; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, 
or prolonged infection.  This and the more serious damage as 
might be present from a penetrating wound are not involved 
in the evaluation of his disability, and need not be further 
addressed as alternative pursuant to criteria in 38 C.F.R. § 
4.56(d)(2) (2001).

Muscle injuries in the same anatomical regions, e.g., the 
muscle groups of the pelvic girdle and thigh will not be 
combined, but instead, will be evaluated for the most 
severely injured muscle group and increased by one level of 
severity, i.e., moderate, moderately severe, severe, to 
reflect the combined evaluation for the affected muscle 
groups. 38 C.F.R. § 4.55(b), (e) (2001).

Factual Background and Analysis

Service clinical records are in the file for comparison.

Postservice treatment records including in 1996 from CP, 
M.D., note ongoing care for plantar fasciitis including 
prescription of Feldene.  

An evaluation at a private facility in 1998 reflected a 
history of chronic plantar fasciitis syndrome without 
specific findings.

On VA examination in August 1998, the veteran reported that 
he had been treated with a variety of regimens in service 
without totally satisfactory results.  His symptoms now 
involved 4/10 continuous pain which increased to 10/10 when 
stepping on it first thing in the morning and after 
prolonged sitting and standing.  At present, he felt that 
the Feldene helped.  He would get severe pain on walking 
fast or running, and could not be on his feet for more than 
3 hours at a time.  On examination, the left foot had normal 
range of motion; there were no limitations due to pain, 
edema, instability, weakness, or tenderness, etc. although 
the veteran flinched with palpation of the plantar surface 
of both feet.  His gait was normal.  The assessment was that 
he had bilateral plantar fasciitis with mild functional 
impairment.   

At the hearing in June 2001, the veteran reported that the 
plantar fasciitis of the left foot would become worse the 
longer he stayed on his feet; when working as a pharmacist, 
he was required to be on his feet for long periods.  Tr. at 
2-3.  Sometimes the problems would be so bad that he would 
sit in his car for a bit for awhile before driving home 
after work.  Tr. at 2.  After he stayed off his feet for 
awhile, the cramping would stop.  Tr. at 3.  He also had 
particular problems early in the morning just after rising 
from bed.  Tr. at 3.
 
In assessing the current symptoms of the veteran's plantar 
fasciitis, it is noted that the actual damage done in 
service to the underlying plantar musculature was, by all 
accounts, never more than slight.  The RO has evaluated him 
under Code 5310, and this appears to be as appropriate as 
any other.  Thereunder, ordinarily slight impairment in the 
one foot would warrant no more than a noncompensable rating.  

However, because of the veteran's complaints of pain on 
motion, particularly on rising or prolonged standing, the RO 
resolved doubt in his favor and elevated him to the next 
higher rating, at 10 percent, reflecting moderate overall 
impairment.  The Board finds this to be an entirely 
sufficient rating to amply compensate him for the day-to-day 
functional impairment due to the disability.  The veteran 
states that he is no longer employed as a stand-up 
pharmacist, but as a mail-in prescription service supervisor  
As a result, the sedentary aspects of the position render 
this particular disability less impacting from an industrial 
standpoint.  And no matter what alternative Diagnostic Code 
is used, a rating in excess of 10 percent is not warranted.  


IV.  Carpal Tunnel Syndrome, Left
Criteria

In alternatives for rating the veteran's carpal tunnel 
syndrome, pertinent to the upper extremities under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8615, 8715 pertain to 
neurologic impairment of the median nerve.

Under Diagnostic Code 8515, where there is complete 
paralysis of the median nerve with the major hand inclined 
to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of 
flexion of index finger and feeble flexion of middle finger; 
an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at 
right angles to palm; weakened wrist flexion; and pain with 
trophic disturbances; a 70 percent evaluation is warranted. 
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic 
Code 8715 to neuralgia.

The Board also notes that for neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2001).  Moreover, neuralgia, characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2001).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2001).

Since the veteran is left-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2001).


Factual Background and Analysis

Service clinical records are in the file for comparison.

Postservice treatment records including from CP, M.D., note 
ongoing care for left carpal tunnel syndrome including 
medications.

On VA examination in October 1998, the veteran reported that 
he had previously had improvement with steroid injections.  
Now, on occasion, he would have numbness and pain in the 
left hand (his major extremity) which did not prevent him 
from working.  Sensory examination showed mildly decreased 
pinprick in the distal part of the left index finger.  The 
veteran also said that at times at night, he would have 
numbness in the ulnar distribution on both arms.  It was 
felt that previously electromyography (EMG) had not shown 
ulnar neuropathy.  The examiner concluded that the left 
carpal tunnel, which had not been surgically corrected, was 
mildly symptomatic.

At the hearing in June 2001, the veteran reported that on 
occasion, he is required to type as a pharmacist, and when 
that happens, he develops a spasm.  Tr. at 4.  This impacted 
both wrists.  Tr. at 4.  He continues to take Feldene.  Tr. 
at 4.

In assessing the functional impact at present of the 
veteran's left carpal tunnel syndrome, the Board notes that 
his symptoms are, at most, analogous to mild incomplete 
paralysis.  He has occasional numbness and pain in the left 
hand or tingling in a finger, but EMG has been negative for 
demonstrable ulnar (or median nerve involvement of any sort 
for that matter) neuropathy.  

Accordingly, this disability is probably better described as 
a neuritis or neuralgia.  As such, as a neuritis not 
characterized by organic changes, or neuritis in such a 
distribution as to identify the nerve, a maximum rating is 
available by comparing it to moderate incomplete paralysis 
pursuant to 38 C.F.R. §§ 4.123, 4.124.  Thus, a 10 percent 
rating is assignable under Code 8615 for mild incomplete 
paralysis, whether involving the major or minor extremity.  
The Board concurs that this rating is a reasonable 
resolution of doubt by the RO in the veteran's favor.  

However, the aggregate evidence otherwise shows a general 
lack of objective and subjective complaints, including the 
lack of demonstrable limitation of motion or other 
neurological impairment, and the requirements for a rating 
in excess of 10 percent are not met, regardless of which of 
the potentially applicable Codes are used.

V.  Calf Strain, Right
Criteria

A noncompensable evaluation may be assigned for slight 
injury to Muscle Group XI (posterior and lateral crural 
muscles).  A 10 percent evaluation requires moderate injury.  
A 20 percent evaluation requires moderately severe injury.  
A 30 percent evaluation requires severe injury.  This is 
true under both the "old" rating criteria for muscle 
injuries, and also under the "new" criteria for muscle 
injuries which took effect in July 1997.  These muscles 
include the gastrocnemius, whose function is noted as 
propulsion and plantar flexion of the foot.  38 C.F.R. § 
4.73, Diagnostic Code 5311.

There are no other equally appropriate ratings for calf 
injury or disability.

Factual Background and Analysis

Service clinical records are in the file for comparison.

Postservice treatment records including in 1996 from CP, 
M.D., and a private facility, note ongoing care of a general 
nature including prescription of Feldene.  The right calf is 
not mentioned specifically.

In his Substantive Appeal, the veteran said that since 
service, he had reinjured his right calf on numerous 
occasions.

On VA examination in October 1998, there was no specific 
reference to right calf disability.

At the hearing in June 2001, the veteran reported that his 
right calf strain was still a problem, and the longer he 
would stand, the worse it would cramp.  It would sometimes 
just knot up.  Tr. at 3.

In assessing this disability, and although the veteran 
argues that his right calf continues to be a problem, no 
matter which of the potential criteria are used, he has no 
more than minimal or slight right calf disability, at most, 
which is appropriately reflected in the current 
noncompensable rating under Code 5311.

Further Consideration

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorders.  38 
C.F.R. § 3.321(b).  However, in this instance, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.

In the past including in service, the veteran was a "stand-
up" pharmacist and being on his feet, using the typewriter, 
and other aspects of that job were undoubtedly made more 
difficult by his disabilities.  However, although he 
continues to act as a pharmacist supervisor, he is now in a 
position where he is able to sit and this has been a 
positive factor in alleviating the negative impact his 
disabilities had on his ability to work.  By his own ready 
acknowledgment on the 1998 VA examinations, the disabilities 
herein concerned do not significantly hinder his work.  The 
record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for these service-connected disabilities.  And the Board 
notes that the disabilities have not required frequent 
hospitalizations.   

In this regard, it is also noted that the veteran has 
numerous other disabilities for which he also has service 
connection which are not addressed in the current appeal.  
Accordingly, how all of his service-connected disabilities 
may or may not impact his employment situation in the 
aggregate is not for consideration, but rather only how 
those disabilities contained within the current claim so 
impact.  The Board is of the opinion that this impairment is 
adequately addressed by the ratings which contemplate his 
demonstrated industrial capacities. 

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Service connection for a chronic low back disorder is 
allowed.

Increased initial evaluations in excess of 10 percent for 
tennis elbow, left; in excess of 10 percent for plantar 
fasciitis, left; in excess of 10 percent for carpal tunnel 
syndrome, left; and a compensable evaluation for right calf 
strain, are denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

